Alchemical Capital Corp. 1001 Bayhill Drive, 2nd Floor San Bruno, CA 94066 UNITED STATES SECURITIES AND EXCHANGE COMMISSION DIVISION OF CORPORATE FINANCE WASHINGTON, D.C. 20549 Re: Alchemical Capital Corp. Form 10-K for Fiscal Year Ended December 31, 2009 Filed March 29, 2010 Form 10-Q for Fiscal Quarter Ended March 31, 2010 Filed May 17, 2010 Form 10-Q for Fiscal Quarter Ended June 30, 2010 Filed August 16, 2010 File No. 000-53347 Dear Sir/Madam, We acknowledge receipt of your letter dated October 29, 2010.We are currently reviewing the information in your comments letter and we will respond no later than November 24, 2010. Thank You, /s/ Basilio Chen H. Basilio Chen H. President Alchemical Capital Corporation
